      Case 2:18-cv-01866-TLN-DB Document 15 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. WHITSITT,                             No. 2:18-cv-01866-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER
14    SELECT STAFFING; COSTCO
      WHOLESALE MEATS,
15

16                       Defendants.
17

18          Plaintiff is an individual proceeding pro se with the above-entitled action. The matter was

19   referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On May 26, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and Plaintiff has not filed any objections to

24   the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ///

28   ///
                                                       1
     Case 2:18-cv-01866-TLN-DB Document 15 Filed 07/23/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed May 26, 2020 (ECF No. 14) are ADOPTED

 3   IN FULL;

 4          2. Plaintiff’s June 19, 2019 second amended complaint (ECF No. 9) is DISMISSED

 5   without prejudice; and

 6          3. The Clerk of Court is directed to close the case.

 7   DATED: July 21, 2020

 8

 9

10                                                           Troy L. Nunley
                                                             United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
